Citation Nr: 0726277	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-37 066	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from June 1965 to July 
1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which, in pertinent part, denied 
entitlement to a TDIU.  The RO in Des Moines, Iowa, currently 
has jurisdiction over the veteran's VA claims folder.

The veteran provided testimony at a hearing before personnel 
at the RO in March 2006, and before the undersigned Veterans 
Law Judge in January 2007.  Transcripts of both hearings have 
been associated with the veteran's VA claims folder.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The veteran is service connected for missile wound, left 
thigh, Muscle Groups XIV and XV with limitation of motion, 
evaluated as 40 percent disabling; missile wound, right 
thigh, Muscle Groups XIV and XV, perforating, evaluated as 30 
percent disabling; fracture, left femur, with malunion and 
moderate knee and hip disability, evaluated as 20 percent 
disabling; paralysis, left tibial nerve with claw foot, 
evaluated as 20 percent disabling; fracture, left ischium, 
evaluated as noncompensable; and residuals, post-operative 
removal of bladder stone, also evaluated as noncompensable.  
The combined rating is 80 percent.

3.  The medical and other evidence of record indicates that 
the veteran is unable to obtain and/or maintain substantially 
gainful employment due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU are met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 4.3, 4.7, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice by a letter dated in March 2005, 
which is clearly prior to the October 2005 rating decision 
that is the subject of this appeal.  This letter fully 
complied with the notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), as well as the holding in 
Quartuccio, supra.  Accordingly, there is no further duty to 
notify.  Moreover, nothing indicates that the veteran has 
indicated the existence of any relevant evidence that has not 
been obtained or requested.  Further, he was has had the 
opportunity to present evidence and testimony in support of 
his claim, to include at the March 2006 and January 2007 
hearings.  He was also accorded a VA medical examinations in 
September 2005.  Consequently, the Board concludes that the 
duty to assist has been satisfied.

The Board further observes that, for the reasons detailed 
below, it has determined that the veteran is entitled to the 
benefit sought on appeal.  Consequently, any deficiency 
regarding either the duty to assist or duty to notify with 
respect to this claim has been rendered moot; there is no 
possible harm to the veteran arising from any due process 
defects.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert, 
1 Vet. App. at 54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  It is the established policy of the VA that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  A total disability will be considered to 
exist when there is present any impairment of mind or body 
which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation.  A total 
disability may or may not be permanent.  Total ratings will 
not be assigned, generally, for temporary exacerbations or 
acute infectious diseases except where specifically 
prescribed by the schedule.  38 C.F.R. § 3.340(a).

A total disability rating for compensation purposes may be 
assigned where the schedular rating is less than total, where 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, providing at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16(a).

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his nonservice-connected disabilities nor his 
advancing age may be considered.  Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating in itself is a recognition that the impairment makes 
it difficult to obtain and keep employment.  The question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Id.


Analysis.  In the instant case, and for the reasons stated 
below, the Board finds that the veteran is entitled to the 
assignment of a TDIU.

The veteran is service connected for missile wound, left 
thigh, Muscle Groups XIV and XV with limitation of motion, 
evaluated as 40 percent disabling; missile 


wound, right thigh, Muscle Groups XIV and XV, perforating, 
evaluated as 30 percent disabling; fracture, left femur, with 
malunion and moderate knee and hip disability, evaluated as 
20 percent disabling; paralysis, left tibial nerve with claw 
foot, evaluated as 20 percent disabling; fracture, left 
ischium, evaluated as noncompensable; and residuals, post-
operative removal of bladder stone, also evaluated as 
noncompensable.  His overall combined disability rating is 80 
percent.  See 38 C.F.R. § 4.25.  As such, he satisfies the 
schedular requirements for consideration of a TDIU.

The record reflects that the veteran last worked in September 
2004, at which time he retired from the United States Postal 
Service where he had been employed since 1974.  However, he 
has testified that he had experienced problems working due to 
his service-connected leg disabilities, and that he was 
advised to retire as a result of these problems.  A statement 
from the veteran's former supervisor is of record in support 
of these contentions.

The Board also notes that there is competent medical evidence 
which both refutes and supports the veteran's claim for a 
TDIU.

The evidence against the veteran's claim includes a September 
2005 VA medical examination, which evaluated his service-
connected disabilities.  Following this evaluation, the 
examiner opined that despite the diagnosed medical 
conditions, the veteran appeared to be capable of gainful 
employment commensurate with his education/training and 
within his functional limitations.

The evidence in support of the veteran's claim includes 
evaluations from a VA vocational rehabilitation counselor.  
In a May 2006 evaluation report, the counselor found that a 
serious employment handicap was found to exist due to the 
veteran's service-connected disabilities.  However, this 
report indicates that the counselor concluded that employment 
was not feasible for the veteran due to his age, severity of 
his service-connected disability, and prejudicial attitude 
towards the disabled.  Further, the counselor indicated that 
the veteran's service-connected disability materially 
contributed to his impairment of employment.  Although a 
subsequent 


follow-up statement from this counselor reported that 
employment was feasible for the veteran, this is inconsistent 
with the prior determination as well as a May 2006 letter 
informing the veteran that vocational rehabilitation and 
employment services were being denied as it was not 
reasonable to expect him to be able to train for or get a 
suitable job.  Moreover, in a February 2007 statement the 
vocational rehabilitation counselor corrected the narrative 
report to clarify that it was his opinion that employment was 
not feasible for the veteran.

As the VA vocational rehabilitation counselor's job involves 
determining employment feasibility, the Board is of the 
opinion that his findings are entitled to more weight than 
that of the September 2005 VA examiner in this case.  In any 
event, as there are two competing competent opinions in this 
case, the evidence as to whether the veteran's service-
connected disabilities render him unemployable would appear 
to at least be in equipoise.

In Gilbert, supra, the Court stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Further, the 
Court specifically stated that entitlement need not be 
established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in relative 
equipoise, the law dictates that the appellant prevails.  
Id.; see also 38 C.F.R. § 3.102.  Moreover, the provisions of 
38 C.F.R. § 4.3 mandates resolving any reasonable doubt 
regarding the degree of disability in favor of the claimant.  
Also, where there is a question as to which of two 
evaluations applies, the higher of the two is assigned where 
the disability picture more nearly approximates the criteria 
for the next higher rating.  38 C.F.R. § 4.7.

Resolving all reasonable doubt in favor of the veteran, the 
Board finds that he is entitled to the establishment of a 
TDIU due to his service-connected disabilities.  Therefore, 
the benefit sought on appeal is allowed.




ORDER

Entitlement to a TDIU due to service-connected disabilities 
is granted, subject to controlling regulations applicable to 
the payment of monetary benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


